MEMORANDUM **
Israel Arreola-Contreras appeals from the sentence imposed following his guilty plea conviction for illegal re-entry of a deported alien, possession with intent to distribute methamphetamine, and felon in possession of a firearm, in violation of 8 U.S.C. § 1326(a), 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 922(g); respectively.
We conclude that the appeal waiver is valid and we dismiss. See United States v. Nguyen, 235 F.3d 1179,1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.